DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2019, 04/24/2020 and 10/06/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 1 and 5 recite “an alternating-current voltage”. Claims 3 and 7, which depend from claims 1 and 5 respectively, also recites “an alternating-current voltage”. It is not clear if the alternating-current voltage recited in claims 3 and 7 refers to the alternating-current voltage of claims 1 and 5 or if it is an additional an alternating-current voltage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eray (US Pat. 8988305) in view of Bolin et al. (US 20140139379) and Yamazaki et al. (US 20110193520).
Regarding claim 1:
Eray discloses (in Figs. 1 and 9) an antenna device (1) comprising: a metal housing (5) having an aperture (defined by 91; Col. 3, Lines 55-57); a first conductor (611) disposed in a portion except for the aperture (defined by 91) of the metal housing (5), the first conductor (611) being capacitively coupled to the metal housing (5); and a second conductor (612) disposed in the aperture (defined by 91) of the metal housing (5) and in a same plane (space between the aperture, 91, and structure, 4 in Fig, 5) as that of the first conductor (611). 
Eray is silent on that an alternating-current voltage is applied, the second conductor being transparent to visible light.
Bolin et al. disclose implementation of antennas (in Fig. 2B) as transparent using transparent conductive metals (Para. 0043, Lines 1-4).

Eray as modified is silent on that an alternating-current voltage is applied.
Yamazaki et al. disclose implementing an alternating-current voltage applied to an antenna (303; Para. 0115, Lines 1-8; Figs. 9A and 9B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an alternating-current voltage in such a way that a radio wave is transmitted/received using an electromagnetic coupling method, when the alternating current (AC) flows in the power feeding device antenna, the power feeding device antenna is electromagnetically coupled to [a] moving object antenna, which produces an induced electromotive force in [a] moving object antenna (Para. 0115, Lines 1-8) for transmission of data.
Regarding claim 5:
Eray discloses (in Figs. 1, 3, 5 and 6) an antenna device (1) comprising: a metal housing (5) having an aperture (defined by 91; Col. 3, Lines 55-57); a third conductor (611) disposed in a portion except for the aperture (defined by 91) of the metal housing (5), the third conductor (611) being bent along a corner portion of the aperture (defined by 91), and the third conductor (611) being capacitively coupled to the metal housing (5); a fourth conductor (612) disposed in the aperture (defined by 91) of the metal housing (5) and in a same plane as that of the third conductor (611), the fourth conductor (612), and a fifth conductor (6122) disposed in the aperture (defined by 91) of the metal housing (5) and in a same plane as that of the third conductor (611), the fourth conductor (612) and the fifth conductor (6122) form an inverted-F antenna by being sequentially connected to the third conductor (See Fig. 3).
Eray is silent on that the fourth conductor is transparent to visible light; the fifth conductor being transparent to visible light and an alternating-current voltage is applied as claimed.
Bolin et al. disclose implementation of antennas (in Fig. 2B) as transparent using transparent conductive metals (Para. 0043, Lines 1-4).

Eray as modified is silent on that an alternating-current voltage is applied.
Yamazaki et al. disclose implementing an alternating-current voltage applied to an antenna (303; Para. 0115, Lines 1-8; Figs. 9A and 9B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an alternating-current voltage in such a way that a radio wave is transmitted/received using an electromagnetic coupling method, when the alternating current (AC) flows in the power feeding device antenna, the power feeding device antenna is electromagnetically coupled to [a] moving object antenna, which produces an induced electromotive force in [a] moving object antenna (Para. 0115, Lines 1-8) for transmission of data.
Regarding claims 2 and 6:
Eray as modified disclose the first conductor (611) and the second conductor (612), at least the second conductor (612) is a transparent conductive film; at least the fourth conductor (612) and the fifth conductor (6122) are a transparent conductive film.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eray (US Pat. 8988305) in view of Yamazaki et al. (US 20110193520) and Bolin et al. (US 20140139379) as applied to claims 1 and 5 and further in view of Chen (US 20040056805).
Regarding claims 3 and 7: 	Eray as modified is silent on that a feed substrate including a first metal pattern connected to the first conductor; and a second metal pattern connected to the second conductor, the feed substrate for applying an alternating-current voltage to the first conductor and the second conductor via the first metal pattern and the second metal pattern.
Chen discloses (in Fig. 2) a feed substrate (22) including a first metal pattern (37) connected to the first conductor (23); and a second metal pattern (24) connected to the second conductor (38), the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement taught by Chen into the modified device of Eray for the benefit of producing an omnidirectional radiation property is achieved on the horizontal plane for all desired frequency bands (Para. 0020, Lines 29-31).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eray (US Pat. 8988305) in view of Yamazaki et al. (US 20110193520) and Bolin et al. (US 20140139379) as applied to claims 1 and 5 and further in view of Sawamura et al. (US 20030148784).
Regarding claims 4 and 8:
Eray as modified is silent on that the feed substrate applies an alternating-current voltage to the second metal pattern via a matching circuit.
Sawamura et al. disclose (in Figs. 4A, 4B and 8A-8C) the feed substrate (76) applies an alternating-current voltage (from the source) to the metal pattern (defined by the antenna) via a matching circuit (89).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a matching circuit between the source and the antenna pattern as taught by Sawamura et al. for the benefit of easily matching the impedance at the feeding point with only a general feed line of 50 Ω (Para. 0019, Lines 6-7), thereby optimizing the power transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845